  Case 1:21-cv-00025-BMC Document 1 Filed 01/04/21 Page 1 of 10 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
ETHLYN D. JOHNSON,                                                    Index No.:

                                            Plaintiff,

        -against-                                                     COMPLAINT

NEW YORK CITY HEALTH AND HOSPITALS                                    JURY TRIAL DEMANDED
CORPORATION,

                                             Defendants.
-----------------------------------------------------------------X
         Plaintiff, ETHLYN D. JOHNSON (“Plaintiff”), by and through her attorneys The Siegel

Law Firm, P.C., and The Waxman Law Firm, P.C. as and for her Verified Complaint against

Defendants, NEW YORK CITY HEALTH AND HOSPITALS CORPORATION, (“Defendant”)

respectfully alleges as follows:

                                     VENUE AND JURISDICTION

        1.       The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§1331, as Plaintiff has causes of action pursuant to the Age Discrimination in Employment Act,

29 U.S.C. 621 et seq (“ADEA”).

        2.       The Court also has supplemental jurisdiction over state and city law claims under

28 U.S.C. §1367.

        3.       Venue is proper in this District under 28 U.S.C. §1391 because this is where

Defendant can be found and transact their affairs and because a substantial part of the events or

omissions giving rise to the claims occurred in this District.

        4.       Plaintiff filed a claim with the Equal Employment Opportunity Commission

(“EEOC”) and received a right to sue letter dated October 5, 2020.




                                                         1
  Case 1:21-cv-00025-BMC Document 1 Filed 01/04/21 Page 2 of 10 PageID #: 2




                                            PARTIES

       5.      At all times hereinafter mentioned, Plaintiff is an individual who resides at 146-43

222nd Street, Springfield Gardens, NY 11413.

       6.      At all times hereinafter mentioned, upon information and belief, NYC Health and

Hospitals is a public benefit corporation duly organized and existing pursuant to the laws of the

State of New York, and operates healthcare facilities in the five boroughs of New York City.

                                  FACTUAL BACKGROUND

       7.      Plaintiff is a 64 year old woman who has been employed by Defendant at the

Queens Hospital location, located at 82-68 164th Street, Queens, New York 11432 since in or

about 1986, and is employed as a Coordinating Manager.

       8.      In or about January 2018, Joan Calandrella, the individual who held the role of

Program Planner Analyst with Defendant retired.

       9.      After Joan Calandrella retired as the Program Planner Analyst, Plaintiff

performed the duties and tasks associated with the Program Planner Analyst position in a superb

fashion.

       10.     In or about April 2019, Defendant sought out a permanent hire for the Program

Planner Analyst position.

       11.     The annual salary for the Program Planner Analyst position is approximately

$5,000.00 more than Plaintiff’s title and position.

       12.     On or about April 22, 2019, Plaintiff applied for the Program Planner Analyst

position with Defendant.

       13.     Defendant has a policy of attempting to fill open vacancies internally before

seeking outside hires



                                                 2
  Case 1:21-cv-00025-BMC Document 1 Filed 01/04/21 Page 3 of 10 PageID #: 3




       14.     Plaintiff interviewed for the open Program Planner Analyst position with the

Social Services Department Director, Mark White (“White”).

       15.     Despite working for the Defendant since 1986 and performing the tasks and duties

of the Program Planner Analyst position for approximately 16 months in a superb manner,

Plaintiff was passed over for the Program Planner Analyst position.

       16.     On or about November 19, 2019, Kathy Donovan (“Donovan”), a 54 year old

female, who is a decade younger than Plaintiff, was hired for the open Program Planner Analyst

position.

       17.     Although it is the policy of Defendant to fill open vacancies through internal

hires, Donovan was an outside hire.

       18.     Further, although Plaintiff had performed the duties and tasks of the Program

Planner Analyst position for 16 months in addition to her regular duties as Coordinating

Manager, and had worked in Administrative roles for Defendant since 1986, Donovan, had been

an Administrative Assistant since only 2017, and was a substitute teacher immediately prior to

her role as an Administrative Assistant.

       19.     Although Donovan would be Plaintiff’s supervisor, Plaintiff was responsible for

training Donovan.

       20.     The reason for Plaintiff being passed over for the Program Planner Analyst

position was due to her being 64 years of age.

       21.     White advised several individuals employed by Defendant or who interviewed for

the Program Planner Analyst position that Plaintiff would not be hired because she was “old and

incompetent” and that he was going to make sure that he “gets her out of the Department”.




                                                 3
  Case 1:21-cv-00025-BMC Document 1 Filed 01/04/21 Page 4 of 10 PageID #: 4




       22.     White was terminated on or about February 27, 2020 for having sexual relations

with a subordinate in his office during work hours.

                        AS AND FOR A FIRST CAUSE OF ACTION
         (Violation of Age Discrimination in Employment Act, 29 U.S.C. 621 et seq.)

       23.     Plaintiff repeats and re-alleges each and every allegation contained in paragraphs

“1” through “22” as if fully set forth herein.

       24.     Plaintiff is employed by Defendant.

       25.     Plaintiff is 64 years old, and within the protections afforded under the ADEA.

       26.     Plaintiff was discriminated against by Defendant with respect to her

compensation, terms, conditions, and/or privileges of her employment because of Plaintiff’s age,

as she was passed over for the open Program Planner Analyst position, which comes with higher

status and pay, because of her age.

       27.     Plaintiff was discriminated against by Defendant through Defendant limiting,

segregating, and classifying Plaintiff in a way which deprived, or tended to deprive Plaintiff, of

employment opportunities, or otherwise adversely affected Plaintiff’s status as an employee

because of Plaintiff’s age, as she was passed over for the open Program Planner Analyst position,

which comes with higher status and pay, because of her age.

       28.     As a result of Defendants’ unlawful discriminatory conduct under the Age

Discrimination in Employment Act, Plaintiff has been denied employment opportunities

providing substantial compensation and benefits, including but not limited to, loss of past and

future income, monetary and/or economic damages entitling Plaintiff to an award of damages.

       29.     In light of the foregoing, Plaintiff is entitled to damages in an amount to be

determined at trial, but in no event less than $200,000.00, plus liquidated damages.




                                                 4
  Case 1:21-cv-00025-BMC Document 1 Filed 01/04/21 Page 5 of 10 PageID #: 5




                     AS AND FOR A SECOND CAUSE OF ACTION
      (Violation of New York State Human Rights Law – N.Y. Exec. Law §290 et seq.)

       30.     Plaintiff repeats and re-alleges each and every allegation contained in paragraphs

“1” through “29” as if fully set forth herein.

       31.     Plaintiff is employed by Defendant.

       32.     Plaintiff is 64 years old and within the protections afforded by the New York

State Human Rights Law.

       33.     Plaintiff was discriminated against by Defendant in promotion, compensation,

and/or terms, conditions, or privileges of employment because of Plaintiff’s age, as she was

passed over for the open Program Planner Analyst position, which comes with higher status and

pay, because of her age.

       34.     As a result of Defendants’ unlawful discriminatory conduct under the NYSHRL,

Plaintiff has been denied employment opportunities providing substantial compensation and

benefits, including but not limited to, loss of past and future income, monetary and/or economic

damages entitling Plaintiff to an award of damages, and she has suffered physical illness, severe

mental anguish and emotional distress including but not limited to stress and anxiety,

embarrassment, humiliation, loss of self-confidence and self-esteem, loss of enjoyment of life

and emotional pain and suffering, and inconvenience due to Defendants actions, entitling her to

an award of damages.

       35.     As a result of Defendants’ unlawful discriminatory conduct under the NYSHRL,

Plaintiff has been denied employment opportunities providing substantial compensation and

benefits, including but not limited to, loss of past and future income, monetary and/or economic

damages entitling Plaintiff to an award of damages, and she has suffered physical illness, severe

mental anguish and emotional distress including but not limited to stress and anxiety,

                                                 5
  Case 1:21-cv-00025-BMC Document 1 Filed 01/04/21 Page 6 of 10 PageID #: 6




embarrassment, humiliation, loss of self-confidence and self-esteem, loss of enjoyment of life

and emotional pain and suffering, and inconvenience due to Defendants actions, entitling her to

an award of damages.

        36.     In light of the foregoing, Plaintiff is entitled to damages in an amount to be

determined at trial, but in no event less than $200,000.00, plus reasonable attorneys’ fees and

costs of this action.

                       AS AND FOR A THIRD CAUSE OF ACTION
       (Violation of New York City Human Rights Law – Title 8 of the New York City
                                   Administrative Code)

        37.     Plaintiff repeats and realleges each and every allegation contained in paragraphs

“1” through “36” as if fully set forth herein.

        38.     Plaintiff is employed by Defendant.

        39.     Plaintiff is 64 years old and within the protections afforded by the New York City

Human Rights Law.

        40.     Defendant discriminated against Plaintiff in the compensation terms, conditions,

and/or privileges of her employment.

        41.     Plaintiff was discriminated against by Defendant in promotion, compensation,

and/or terms, conditions, or privileges of employment because of Plaintiff’s age, as she was

passed over for the open Program Planner Analyst position, which comes with higher status and

pay, because of her age.

        42.     In light of the foregoing, Plaintiff is entitled to damages in an amount to be

determined at trial, but in no event less than $200,000.00.

        43.     As a result of Defendants’ unlawful discriminatory conduct under the NYCHRL,

Plaintiff has been denied employment opportunities providing substantial compensation and



                                                  6
  Case 1:21-cv-00025-BMC Document 1 Filed 01/04/21 Page 7 of 10 PageID #: 7




benefits, including but not limited to, loss of past and future income, monetary and/or economic

damages entitling Plaintiff to an award of damages, and she has suffered physical illness, severe

mental anguish and emotional distress including but not limited to stress and anxiety,

embarrassment, humiliation, loss of self-confidence and self-esteem, loss of enjoyment of life

and emotional pain and suffering, and inconvenience due to Defendants actions, entitling her to

an award of damages.

       44.     Pursuant to New York City Administrative Code §8-502(g), the court may award

the prevailing party reasonable attorney’s fees, expert fees and other costs.

                       AS AND FOR A FOURTH CAUSE OF ACTION
                  (Violation of New York State Equal Pay Act – NYLL §194)

       45.      Plaintiff repeats and realleges each and every allegation contained in paragraphs

“1” through “44” as if fully set forth herein.

       46.     Plaintiff is in a protected class, as she is a 64 year old woman.

       47.     Plaintiff earns approximately $56,000.00 per year.

       48.     Although Plaintiff performed the tasks and duties of the Program Planner Analyst

for approximately 16 months after the retirement of Joan Calandrella, and has worked for

Defendant since 1986, Donovan, who was hired in November 19, 2019, for the Program Planner

Analyst position, earns approximately $61,000.00 per year.

       49.     The work performed by Plaintiff and Donovan requires equal skill, effort and

responsibility, and is performed under similar working conditions.

       50.     The work performed by Plaintiff and Donovan is substantially similar, when

viewed as a composite of skill, effort, and responsibility, and performed under similar working

conditions.




                                                 7
  Case 1:21-cv-00025-BMC Document 1 Filed 01/04/21 Page 8 of 10 PageID #: 8




       51.     Plaintiff and Donovan’s disparity in earnings is not the result of a seniority

system, merit system, or system which measures earnings by quantity or quality of production, or

any other bona fide factor.

       52.     As a result of Defendants’ unlawful discriminatory conduct under the NYSHRL,

Plaintiff has been denied employment opportunities providing substantial compensation and

benefits, including but not limited to, loss of past and future income, monetary and/or economic

damages entitling Plaintiff to an award of damages, and she has suffered physical illness, severe

mental anguish and emotional distress including but not limited to stress and anxiety,

embarrassment, humiliation, loss of self-confidence and self-esteem, loss of enjoyment of life

and emotional pain and suffering, and inconvenience due to Defendants actions, entitling her to

an award of damages.

       53.     In light of the foregoing, Plaintiff is entitled to damages in an amount to be

determined at trial, but in no event less than $200,000.00.

                         AS AND FOR A FIFTH CAUSE OF ACTION
                          (Intentional Infliction of Emotional Distress)

       54.     Plaintiff repeats and realleges each and every allegation contained in paragraphs

“1” through “53” as if fully set forth herein.

       55.     Defendant, and/or Defendant’s agents engaged in extreme and outrageous conduct

by treating Plaintiff in a poor manner and worse than others who are not in her protected classes.

       56.     White advised several individuals employed by Defendant or who interviewed for

the Program Planner Analyst position that Plaintiff would not be hired because she was “old and

incompetent” and that he was going to make sure that he “gets her out of the Department.

       57.     Defendant or Defendant’s agents’ conduct was made with the intention to cause

Plaintiff sever emotional distress.

                                                 8
  Case 1:21-cv-00025-BMC Document 1 Filed 01/04/21 Page 9 of 10 PageID #: 9




        58.       As a direct and proximate result of Defendant’s conduct, Plaintiff has suffered

injury in the form of extreme emotional distress.

        59.       In light of the foregoing, Plaintiff is entitled to damages in an amount to be

determined at trial, but in no event less than $200,000.00.

                             AS AND FOR A SIXTH CAUSE OF ACTION
                                (Counsel Fees, Expert Fees, and Costs)

        60.       Plaintiff repeats and realleges each and every allegation contained in paragraphs

“1” through “59” as if fully set forth herein.

        61.       Pursuant to N.Y. Exec. Law §297(10), an employer may be liable for attorneys’

fees for having committed an unlawful discriminatory practice.

        62.       Pursuant to New York City Administrative Code §8-502(g), the court may award

the prevailing party reasonable attorney’s fees, expert fees and other costs.

        63.       In light of the discriminatory practices committed by Defendant, Plaintiff is

entitled to recover all counsel fees, expert, fess and all other costs associated with the litigation

of this action.

        64.       Plaintiff demands all counsel fees, expert fees, and other costs associated with the

litigation of this action.

        WHEREFORE, Plaintiff respectfully requests the following relief:

        a. On Plaintiff’s FIRST CAUSE OF ACTION, a judgment in an amount to be
           determined at trial, but in no event less than $200,000.00;

        b. On Plaintiff’s SECOND CAUSE OF ACTION, a judgment in an amount to be
           determined at trial, but in no event less than $200,000.00;

        c. On Plaintiff’s THIRD CAUSE OF ACTION, a judgment in an amount to be
           determined at trial, but in no event less than $200,000.00;

        d. On Plaintiff’s FOURTH CAUSE OF ACTION, a judgment in an amount to be
           determined at trial, but in no event less than $200,000.00;

                                                    9
Case 1:21-cv-00025-BMC Document 1 Filed 01/04/21 Page 10 of 10 PageID #: 10




      e. On Plaintiff’s FIFTH CAUSE OF ACTION, a judgment in an amount to be
         determined at trial, but in no event less than $200,000.00;

      f. On Plaintiff’s SIXTH CAUSE OF ACTION, awarding Plaintiff its costs,
         disbursements of and attorneys’ fees in this action;

      g. Liquidated damages; and

      h. Punitive damages in an amount to be determined at trial.

      i. Granting Plaintiff such other and further relief as this Court deems just and proper.

Dated: Garden City, New York
       January 4, 2021
                                            THE SIEGEL LAW FIRM, P.C.
                                            Attorneys for Plaintiff

                                            By: Bradley R. Siegel
                                                  Bradley R. Siegel, Esq.
                                                  591 Stewart Avenue, Suite 400
                                                  Garden City, New York 11530
                                                  (516) 558-7559




                                              10
